McGHEE, Justice (dissenting). This is an unusual case. The books are full of cases where inexperienced persons in their first venture in a line of business about, which they know nothing said they had been overreached by persons skilled in the particular line, and courts have granted cancellation of contracts. In this case we have just the opposite, so far as skill and experience are concerned. ' The plaintiff in this' case had been in the logging and sawmill business in the country where the original bridge timbers were cut and put in the bridges for 40 years, and had supplied the railroad company with many of the identical timbers 25 years ago. He had also traveled the road near these bridges a great many times, although he had not been there for three or four years before entering into the contract involved in this case. On the other hand, this was the first venture of the defendant in the timber business. In the contract, the plaintiff agreed to remove the bolts and other irons from the bridge timbers received by him and keep them for the defendant so they could be sold as scrap iron. This fact alone would prevent lumber sawed from the timbers being classed as grade 1. In addition, the plaintiff was bound to know that the timbers would have sun and wind cracks as well as rot damage. Also, some thirty days after he received the last load of timbers and at a time when he knew all about them he wrote the defendant a letter stating that he would resume the hauling of the additional timbers as soon as he received another order for ties. I believe that the plaintiff was well informed concerning the subject matter of the contract, and that he is not entitled to admission into the order of “White Heart and Empty Head.” So believing, I decline to join the majority in his admission into the order. I dissent.